Citation Nr: 0533606	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to January 
1959.  He died in October 2002, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Tiger Team at 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The claim was subsequently transferred 
to the RO in Oakland, California.  


FINDINGS OF FACT

1.  The veteran's death certificate establishes that the 
immediate cause of death was sepsis, due to methicillin-
resistant (MRSA) pneumonia, due to chronic lymphocytic 
anemia.  

2.  At the time of the veteran's death, service connection 
was in effect for tinea versicolor, rated as 10 percent 
disabling from July 1967.  

3.  The medical evidence does not establish that the service-
connected tinea versicolor caused or contributed 
substantially or materially to the veteran's death.  

4.  Sepsis, due to MRSA pneumonia, due to chronic lymphocytic 
anemia was initially demonstrated many years after service

5.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.  


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death, to include on a presumptive basis.  
38 U.S.C.A. §§ 1301, 1310, 1312, 1313, 1137, 5102 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the 
appellant in February 2003, prior to the denial of service 
connection for the cause of the veteran's death.  Moreover, 
the December 2003 SOC and another VCAA letter in March 2004 
specifically advised her as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The claimant was also asked to submit any evidence in 
her possession or to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the appellant.  VA made all reasonable 
efforts to assist the claimant in the development of the 
claim and notified her of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A Veterans Health Administration (VHA) opinion was 
recently obtained in this regard.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection for cause of death

The appellant is seeking service connection for the cause of the 
veteran's death.  A review of the record reflects that he died on 
October [redacted], 2002; the death certificate lists the cause of death 
as sepsis due to MRSA pneumonia due to chronic lymphocytic 
anemia.  The appellant contends that the veteran's service-
connected tinea versicolor contributed to the deterioration of 
his heath to the point that he could not ward off the effects of 
the CLL and the treatment (chemotherapy) that resulted.  She 
asserts that the veteran's attending physician's statement 
supports her claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as anemia, 
leukemia, and tumors to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, CLL, prostate cancer, and 
multiple myeloma shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 
Fed. Reg. 59,540-42 (Oct. 16, 2003).  NOTE:  In this case, 
there is no evidence showing that the veteran served during 
the Vietnam Era or was exposed to herbicides, nor has the 
appellant so argued.  Therefore, the regulations pertaining 
to presumptive service connection for exposure to herbicides 
are not for application in this instance.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2005).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Here, the Board observes that the veteran did not serve on 
active duty during the Vietnam era.  Thus, although he died 
from a disease related to Agent Orange exposure - CLL, the 
veteran is not entitled to presumption of Agent Orange 
exposure.  The Board notes that the appellant does not 
contend that the veteran's death was due to Agent Orange 
exposure.

Service medical records are negative for any of the 
conditions listed on the veteran's death certificate as 
causing or contributing to his death.  These records do show, 
however, that he was treated recurrently for dermatophytosis-
tinea versicolor.  Service connection was awarded for tinea 
versicolor in a September 1967 rating decision and a 10 
percent rating was assigned and was still in effect at the 
time of the veteran's death.  

Post service records reflect that the veteran was diagnosed 
as having chronic lymphocytic leukemia (CLL) in 1996.  While 
he initially did well, by April 2002, his CLL was described 
as Stage II.  Records from 2002 reflect a progressive 
deterioration of his health from the CLL therapy and also 
from shingles.  His terminal hospital summary shows that he 
was admitted due to complications of his CLL, to include 
weakness, inability to eat, worsening of nausea, and high 
fever.  He had lost 70 pounds since May 2002.  His most 
recent chemotherapy had been in July 2002, but was 
interrupted secondary to an episode of herpes zoster.  As 
noted above, the veteran died on October [redacted], 2002.  

In support of her claim, the appellant points to a private 
physician's November 2002 statement, in which physician noted 
that as a complication of his chemotherapy for CLL, the 
veteran developed severe shingles.  While he recovered from 
these skin lesions, he was weakened and became malnourished.  
The veteran was admitted to the hospital with sepsis and 
initially recovered.  However, he became reinfected and the 
second episode of sepsis was severe and rapidly progressed.  
The veteran did not recover and died of a second episode of 
sepsis.  The appellant's opines that this statement supports 
her claim in that it was noted that a skin condition 
(shingles) weakened the veteran and contributed to his death, 
and as the veteran was service-connected for a skin 
condition, his death is service-related.  

In an August 2005 VHA opinion, the oncologist who reviewed 
the claims file, noted that the veteran's medical history 
included CLL that was originally diagnosed in 1996.  The 
veteran initially required no therapy, but due to progression 
of the disease, he was eventually treated on an 
intermittently with a combination of Chlorambucil and 
prednisone.  The oncologist added that the veteran's disease 
was complicated by episodes of herpes zoster.  His clinical 
condition began to deteriorate more rapidly during 2002.  He 
began to experience significant constitutional symptoms with 
weakness, anorexia, and nausea.  As a result, he became more 
debilitated and experienced significant weight loss.  In 
October 2002, he experienced a more dramatic decline in his 
clinical condition.  He required hospitalization and died as 
a result of MRSA pneumonia.  

The oncologist stated that he did not believe that the 
veteran's service-connected tinea versicolor contributed 
substantially or materially to the veteran's death.  He 
stated that this skin condition was a common fungal infection 
that usually responded to therapy with either oral or topical 
anti-fungal agents.  The oncologist stated that it appeared 
that the veteran acquired tinea versicolor during service, 
but there was no indication that there were any sequelae to 
this infection.  The specialist pointed out the veteran's 
service-connected tinea versicolor was not active at the time 
that the veteran died.  He added that even if there were 
active tinea versicolor, it was unlikely that it had any 
impact on the veteran's clinical course.  Additionally, the 
oncologist stated that he did not believe that the tinea 
versicolor combined to cause death in that it aided or lent 
assistance to the production of death.    

The Board concludes that the VHA opinion and the private 
physician's statement do not contradict each other.  Contrary 
to her contentions, the private physician's statement does 
not support her claim.  The private physician does not report 
that the veteran's tinea versicolor played a part in his 
demise.  Rather, other conditions were reported.  As pointed 
out by the VHA specialist, the veteran's service-connected 
tinea versicolor was not present at the time of his death.  
He explained that this condition was not related to his death 
in any way and pointed out that it usually responds to 
treatment.  Clearly, it was indicated that the veteran's 
treatment for any other skin condition near the time of death 
(shingles), was found to be unrelated to his service-
connected skin disorder which had not been noted for many 
years after service.  

The Board finds this specialist's opinion to be of great 
probative value.  In this regard, it is noted that it is the 
Board's responsibility to weigh the probative value of a 
physician's statement.  The probative value of a physician's 
opinion is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Accordingly, the Board has accorded great evidentiary weight 
to the VA specialist who reviewed the record, to include the 
appellant's statements and the private physician's November 
2002 statement, prior to concluding that the veteran's 
inservice treatment for tinea versicolor was unrelated to his 
death many years later.  

Simply put, review of the file reflects that the conditions 
that resulted in the veteran's death were not shown until 
many years after service, and they are not shown by competent 
medical evidence to be of service origin.  Nor is there any 
competent medical evidence that any other injury or illness 
that occurred in service caused or contributed to the 
veteran's death.

While the appellant's assertions as to the veteran's death 
have been considered, there is no evidence indicating that 
she possesses the requisite medical knowledge and education 
necessary to render a probative opinion on the cause of the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  And no medical professional has attributed the 
cause of the veteran's death as shown on his death 
certificate to service.

None of the evidence associated with the claim shows that the 
veteran's service-connected tinea versicolor contributed to 
or caused his death.  Because there is no link shown between 
the veteran's service and his death, and no link shown 
between his service-connected disability and his death, 
service connection for the cause of the veteran's death must 
be denied.  

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's sepsis due to MRSA pneumonia due to chronic 
lymphocytic anemia, were related to service.  Thus, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for cause of the veteran's 
death.  In making this decision, the Board has considered the 
benefit-of-the-doubt- doctrine, but it does not apply.  See 
Gilbert, supra.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


